Fourth Court of Appeals
                                San Antonio, Texas
                                      March 2, 2020

                                   No. 04-19-00571-CV

                 IN THE INTEREST OF J.J.R.S. AND L.J.R.S., Children

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018PA01865
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       The en banc court has considered Appellant’s motion for en banc reconsideration. The
motion is DENIED. See TEX. R. APP. P. 49.7.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court